NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
| RoBERT A. DUBsKY,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2011-5123 .
Appeal from the United States Court of Federa1
Clain1s in case no. 05-CV-397, Judge Thomas C. Wheeler.
ON MOTION
ORDER
R0bert A. Dubsky moves to reinstate his appeal and
for a 30-day extension of time to file his initial brief.
Upon consideration thereof
IT ls OR1)ERED THAT:

DUBSKY V. US 2
The motions will be granted, the court’s December 5,
2011 dismissal order will be vacated, the mandate will be
recalled, and the appeal will be reinstated if Dubsky files
his brief within 30 days of the date of filing of this order.
FoR THIJ CoUR'r
 2 9  lsi Jan Horbaly
Date J an Horbaly
Clerk '
ccs Edward A. Zimmerman, Esq.
Douglas K. Mickle, Esq.
s21 '
U.S. COUR`lEf)l;EePll’ElLS FOR
?HE FEDERAL ClRCUl`l'
DEC 2 9 2011
JAN HORBALY
CLERK